
QuickLinks -- Click here to rapidly navigate through this document


Exhibit 10.10


Execution Copy


--------------------------------------------------------------------------------

--------------------------------------------------------------------------------


OMNIBUS AGREEMENT

AMONG

THE ANSCHUTZ CORPORATION

PACIFIC ENERGY GP, INC.

PACIFIC ENERGY GROUP LLC

AND

PACIFIC ENERGY PARTNERS, L.P.


--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------




OMNIBUS AGREEMENT


        THIS OMNIBUS AGREEMENT is entered into on, and effective as of, the
Closing Date, among The Anschutz Corporation, a Kansas corporation ("Anschutz"),
Pacific Energy GP, Inc., a Delaware corporation (including any permitted
successors and assigns under the MLP Agreement (as defined herein), the "General
Partner"), for itself and on behalf of the MLP in its capacity as general
partner, Pacific Energy Group LLC, a Delaware limited liability company (the
"OLLC"), and Pacific Energy Partners, L.P., a Delaware limited partnership (the
"MLP").


R E C I T A L S:


        Anschutz, the MLP, the OLLC and the General Partner desire by their
execution of this Agreement to evidence their understanding, (i) as more fully
set forth in Article II of this Agreement, with respect to (a) those business
opportunities that the Anschutz Entities will not pursue during the term of this
Agreement unless the MLP has declined to engage in such business opportunity for
its own account and (b) the procedures whereby such business opportunities are
to be offered to the MLP and accepted or declined, and (ii) as more fully set
forth in Article III of this Agreement, with respect to certain indemnification
obligations of Anschutz in favor of the Partnership Group.

        In consideration of the premises and the covenants, conditions, and
agreements contained herein, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
hereby agree as follows:


ARTICLE I
Definitions


        1.1    Definitions.    (a) Capitalized terms used herein but not defined
shall have the meanings given them in the MLP Agreement.

        (b)  As used in this Agreement, the following terms shall have the
respective meanings set forth below:

        "Affiliate" has the meaning given such term in the MLP Agreement.

        "Agreement" means this Omnibus Agreement, as it may be amended,
modified, or supplemented from time to time in accordance with Section 5.6
hereof.

        "Anschutz Entities" means Anschutz and any Person controlled by Anschutz
and its Affiliates other than the Partnership Entities.

        "Assets" has the meaning given such term in Section 3.1.

        "Change of Control" means, with respect to any Person (the "Applicable
Person"), any of the following events: (i) any sale, lease, exchange or other
transfer (in one transaction or a series of related transactions) of all or
substantially all of the Applicable Person's assets to any other Person, unless
immediately following such sale, lease, exchange or other transfer such assets
are owned, directly or indirectly, by the Applicable Person; (ii) the
consolidation or merger of the Applicable Person with or into another Person
pursuant to a transaction in which the outstanding Voting Securities of the
Applicable Person are changed into or exchanged for cash, securities or other
property, other than any such transaction where (a) the outstanding Voting
Securities of the Applicable Person are changed into or exchanged for Voting
Securities of the surviving corporation or its parent and (b) the holders of the
Voting Securities of the Applicable Person immediately prior to such transaction
own, directly or indirectly, not less than a majority of the outstanding Voting
Securities of the surviving corporation or its parent immediately after such
transaction; and (iii) a "person" or "group" (within the meaning of Sections
13(d) or 14(d)(2) of the Exchange Act) being or becoming

1

--------------------------------------------------------------------------------




the "beneficial owner" (as defined in Rules 13d-3 and 13d-5 under the Exchange
Act) of more than 50% of all of the then outstanding Voting Securities of the
Applicable Person, except in a merger or consolidation which would not
constitute a Change of Control under clause (ii) above.

        "Closing Date" means the date of the closing of the initial public
offering of common units representing limited partner interests in the MLP.

        "Conflicts Committee" has the meaning given such term in the MLP
Agreement.

        "control" means the possession, direct or indirect, of the power to
direct or cause the direction of the management and policies of a Person,
whether through ownership of voting securities, by contract or otherwise.

        "Covered Environmental Losses" means all environmental and toxic tort
losses, damages, liabilities, claims, demands, causes of action, judgments,
settlements, fines, penalties, costs and expenses (including, without
limitation, court costs and reasonable attorney's and experts' fees) of any and
every kind or character, suffered or incurred by the Partnership Group by reason
of or arising out of:

          (i)  any violation or correction of violation of Environmental Laws or

        (ii)  any event or condition associated with ownership or operation of
the Assets (including, without limitation, the presence of Hazardous Substances
on, under, about or migrating to or from the Assets or the disposal or release
of Hazardous Substances generated by operation of the Assets at non-Asset
locations) including, without limitation, (A) the cost and expense of any
investigation, assessment, evaluation, monitoring, containment, cleanup, repair,
restoration, remediation or other corrective action required or necessary under
Environmental Laws, (B) the cost or expense of the preparation and
implementation of any closure, remedial or corrective action or other plans
required or necessary under Environmental Laws and (C) the cost and expense for
any environmental or toxic tort pre-trial, trial or appellate legal or
litigation support work;

but only to the extent that such violation complained of under clause (i), or
such events or conditions included in clause (ii), occurred before the Closing
Date and were unknown by the MLP and its management at the time of the Closing
Date.

        "Environmental Laws" means all federal, state, and local laws, statutes,
rules, regulations, orders, judgments and ordinances relating to protection of
health and safety and the environment including, without limitation, the federal
Comprehensive Environmental Response, Compensation and Liability Act, the
Superfund Amendments Reauthorization Act, the Resource Conservation and Recovery
Act, the Clean Air Act, the Clean Water Act, the Safe Drinking Water Act, the
Toxic Substances Control Act, the Oil Pollution Act, the Hazardous Materials
Transportation Act, the National Environmental Policy Act, and other
environmental conservation and protection laws, each as amended through the
Closing Date.

        "Exchange Act" means the Securities Exchange Act of 1934, as amended.

        "General Partner" is defined in the introduction to this Agreement.

        "Hazardous Substance" means (a) any substance that is designated,
defined or classified as a hazardous waste, hazardous material, pollutant,
contaminant or toxic or hazardous substance, or that is otherwise regulated
under any Environmental Law, including, without limitation, any hazardous
substance as defined under the Comprehensive Environmental Response,
Compensation and Liability Act and (b) petroleum, oil and petroleum
hydrocarbons.

2

--------------------------------------------------------------------------------

        "MLP" has the meaning given such term in the introduction to this
Agreement.

        "MLP Agreement" means the First Amended and Restated Agreement of
Limited Partnership of the MLP, dated as of the Closing Date, as such agreement
is in effect on the Closing Date, to which reference is hereby made for all
purposes of this Agreement. An amendment or modification to the MLP Agreement
subsequent to the Closing Date shall be given effect for the purposes of this
Agreement only if it has received the approval that would be required pursuant
to Section 5.6 hereof if such amendment or modification were an amendment or
modification of this Agreement.

        "Offer" has the meaning given such term in Section 2.3(b)(i).

        "OLLC" has the meaning given such term in the introduction to this
Agreement.

        "Partnership Entities" means the General Partner, the MLP, the OLLC and
any Person controlled by any such entity.

        "Partnership Group" means the MLP, the OLLC and any Person controlled by
such entities.

        "Person" means an individual, corporation, partnership, joint venture,
trust, limited liability company, unincorporated organization or any other
entity.

        "Prospectus" means the final prospectus, dated July 22, 2002, relating
to the initial public offering of common units representing limited partner
interests in the MLP, as filed with Securities and Exchange Commission pursuant
to Rule 424(b) under the Securities Act of 1933.

        "Restricted Businesses" has the meaning given such term in Section 2.1.

        "Subject Assets" has the meaning given such term in Section 2.2(b).

        "Voting Securities" means securities of any class of Person entitling
the holders thereof to vote in the election of members of the board of directors
or other similar governing body of the Person.

        "Wahsatch" has the meaning given such term in Section 4.1.


ARTICLE II
Business Opportunities


        2.1    Restricted Businesses.    For so long as Pacific Energy GP, Inc.
(or any Person that directly, or indirectly through one or more intermediaries,
is controlled by or under common control with Anschutz) is the general partner
of the MLP, each of the Anschutz Entities shall be prohibited from engaging in
or acquiring any business having assets engaged in the following businesses
("Restricted Businesses"):

        (a)  transportation (other than gathering) of crude oil by pipeline in
any state in the United States for any Person other than an Anschutz Entity or
Partnership Entity; and

        (b)  crude oil storage and terminalling activities in any state in the
United States for any Person other than an Anschutz Entity or Partnership
Entity.

        A Restricted Business shall not include any activities performed by an
Anschutz Entity primarily in connection with oil and gas properties owned
jointly by an Anschutz Entity with other Persons, whether such activities are
performed as the operator pursuant to an operating agreement or otherwise. In

3

--------------------------------------------------------------------------------

addition, notwithstanding anything to the contrary herein, nothing in this
Article II shall in any way restrict or impair:

          (i)  the business activities of (A) Forest Oil Corporation or its
successors, or (B) any entity in which Anschutz or its Affiliates, at the time
such other entity engages in a business activity that would be a Restricted
Business but for this provision, (1) owns, directly or indirectly, less than a
majority of the outstanding Voting Securities (and which entity Anschutz or its
Affiliates does not control) or (2) owns, directly or indirectly, any equity
interest so long as such other entity has Voting Securities that are listed on a
national securities exchange or quoted on Nasdaq or is otherwise required to
file periodic reports under the Exchange Act; or

        (ii)  Anschutz's ownership, direct or indirect, of Voting Securities or
other equity securities of any such other entities described in clause (i)
above.

        2.2    Permitted Exceptions.    Notwithstanding any provision of
Section 2.1 to the contrary, the Anschutz Entities may engage in the following
activities under the following circumstances:

        (a)  the ownership and/or operation of any assets owned by an Anschutz
Entity on the Closing Date, including without limitation any capital
improvements, replacements or direct expansions of such assets;

        (b)  the ownership and/or operation of any asset or group of related
assets used in the activities described in Section 2.1(a) or Section 2.1(b) that
are acquired or constructed by an Anschutz Entity after the date of this
Agreement (the "Subject Assets") if:

          (i)  the fair market value of the Subject Assets (as determined in
good faith by the Board of Directors, or other governing body, of the Anschutz
Entity that will own the Subject Assets) is less than $10 million (and, together
with all other Subject Assets acquired or constructed by an Anschutz Entity
within the preceding 12-month period and not purchased by a member of the
Partnership Group, less than $50 million) at the time of such acquisition by the
Anschutz Entity or completion of construction, as the case may be;

        (ii)  in the case of an acquisition of Subject Assets with a fair market
value (as determined in good faith by the Board of Directors, or other governing
body, of the Anschutz Entity that will own the Subject Assets) equal to or
greater than $10 million (or, together with all other Subject Assets acquired or
constructed by an Anschutz Entity within the preceding 12-month period and not
purchased by a member of the Partnership Group, equal to or greater than
$50 million) at the time of such acquisition by an Anschutz Entity, the MLP has
been offered the opportunity to purchase the Subject Assets in accordance with
Section 2.3(a) and the MLP, with the approval of the Conflicts Committee, has
elected not to purchase the Subject Assets; provided that in the case of an
acquisition described above in this clause (ii) where the fair market value of
the Subject Assets represents less than a majority of the fair market value (as
determined in good faith by the Board of Directors, or other governing body, of
the Anschutz Entity that will own the Subject Assets) of the total assets or
business being considered for acquisition, then the Anschutz Entity has
subsequently offered the MLP the opportunity to purchase the Subject Assets in
accordance with the procedures set forth in Section 2.3(b) and the MLP, with the
approval of the Conflicts Committee, has elected not to purchase the Subject
Assets; or

        (iii)  in the case of the construction of Subject Assets with a fair
market value (as determined in good faith by the Board of Directors, or other
governing body, of the Anschutz Entity that will own the Subject Assets) equal
to or greater than $10 million (or, together with all other Subject Assets
acquired or constructed by an Anschutz Entity within the preceding 12-month
period and not purchased by a member of the Partnership Group, equal to or
greater than $50 million) at the time of completion of construction, the MLP has
been offered

4

--------------------------------------------------------------------------------




the opportunity to purchase the Subject Assets in accordance with Section 2.3(b)
and the MLP, with the approval of the Conflicts Committee, has elected not to
purchase the Subject Assets.

        (c)  the ownership and/or operation of any Subject Assets if an Anschutz
Entity and the General Partner, on behalf of the MLP, with the approval of the
Conflicts Committee, have agreed prior to the acquisition or construction by the
Anschutz Entity of the Subject Assets regarding the amount and nature of
consideration, closing date and other terms upon which a member of the
Partnership Group will acquire the Subject Assets from the Anschutz Entity after
such acquisition or construction.

        2.3    Procedures.    (a) In the event that an Anschutz Entity becomes
aware of an opportunity to acquire Subject Assets described in
Section 2.2(b)(ii), then as soon as practicable, such Anschutz Entity shall
notify the General Partner of such opportunity and deliver to the General
Partner all information prepared by or on behalf of such Anschutz Entity
relating to such potential transaction. As soon as practicable but in any event
within 30 days after receipt of such notification and information, the General
Partner, on behalf of the MLP, shall notify the Anschutz Entity that either
(i) the General Partner, on behalf of the MLP, has elected, with the approval of
the Conflicts Committee, not to cause a member of the Partnership Group to
pursue the opportunity to purchase the Subject Assets, or (ii) the General
Partner, on behalf of the MLP, has elected to cause a member of the Partnership
Group to pursue the opportunity to purchase the Subject Assets. If, at any time,
the General Partner abandons such opportunity with the approval of the Conflicts
Committee (as evidenced in writing by the General Partner following the request
of the Anschutz Entity), the Anschutz Entity may pursue such opportunity. Any
Subject Assets which are permitted to be acquired by an Anschutz Entity must be
so acquired (i) within 12 months of the later to occur of (A) the date that the
Anschutz Entity becomes able to pursue such acquisition in accordance with the
provisions of this Section 2.3(a), and (B) the date upon which all required
governmental approvals to consummate such acquisition have been obtained, and
(ii) on terms not materially more favorable to the Anschutz Entity than were
offered to the MLP. If either of these conditions are not satisfied, the
opportunity must be reoffered to the MLP in accordance with this Section 2.3(a).

        (b)  In the event that an Anschutz Entity acquires Subject Assets as
part of a larger transaction in accordance with the proviso of
Section 2.2(b)(ii) or constructs Subject Assets described in
Section 2.2(b)(iii), then not later than 30 days after the consummation of the
acquisition or the completion of such construction, as the case may be, such
Anschutz Entity shall notify the General Partner of such acquisition or
construction and offer the MLP the opportunity to purchase the Subject Assets
for their fair market value in accordance with this Section 2.3 (the "Offer").
The Offer shall set forth the Anschutz Entity's proposed terms relating to the
purchase of the Subject Assets by the Partnership Group. The Anschutz Entity
will deliver to the General Partner all information prepared by or on behalf of
or in the possession of such Anschutz Entity relating to the Subject Assets. As
soon as practicable, but in any event, within 60 days after receipt of such
notification, the General Partner shall notify the Anschutz Entity in writing
that either (i) the General Partner has elected, with the approval of the
Conflicts Committee, not to cause a member of the Partnership Group to purchase
such Subject Assets, in which event the Anschutz Entity shall be forever free to
continue to own or operate such Subject Assets, or (ii) the General Partner has
elected to cause a member of the Partnership Group to purchase such Subject
Assets, in which event the following procedures shall be followed:

          (i)  After the receipt of such Offer by the General Partner, the
Anschutz Entity and the General Partner shall negotiate in good faith, the terms
on which the Subject Assets will be sold to a member of the Partnership Group.
The Anschutz Entity shall provide all information concerning the business,
operations and finances of such Subject Assets as may be reasonably

5

--------------------------------------------------------------------------------

requested by the General Partner. If the Anschutz Entity and the General Partner
(with the concurrence of the Conflicts Committee) agree on the fair market value
of the Subject Assets that are subject to the Offer and the other terms of the
Offer within 60 days after receipt by the General Partner of the Offer, a member
of the Partnership Group shall purchase the Subject Assets on such terms as soon
as commercially practicable after such agreement has been reached.

        (ii)  If the Anschutz Entity and the General Partner are unable to agree
on the terms of a sale during the 60-day period after receipt by the General
Partner of the Offer, the Anschutz Entity and the General Partner will engage a
nationally recognized independent investment banking firm to determine the fair
market value of the Subject Assets. In determining the fair market value of the
Subject Assets, the investment banking firm will have access to the proposed
sale and purchase values for the Offer submitted by the Anschutz Entity and the
General Partner, respectively. Such investment banking firm will determine the
fair market value of the Subject Assets within 30 days of its engagement and
furnish the Anschutz Entity and the General Partner its opinion of such value.
The fees and expenses of the investment banking firm will be split equally
between the Anschutz Entity and the MLP. Upon receipt of such determination, the
General Partner will have the option, but not the obligation, subject to the
approval of the Conflicts Committee, to:

        (A)  cause a member of the Partnership Group to purchase the Subject
Assets for the fair market value determined by the investment banking firm, as
soon as commercially practicable after such fair market value has been so
determined; or

        (B)  decline to purchase such Subject Assets, in which event the
Anschutz Entity forever will be free to continue to own and operate the Subject
Assets.

        2.4    Scope of Prohibition.    Except as provided in this Article II
and the MLP Agreement, each Anschutz Entity shall be free to engage in any
business activity whatsoever, including those that may be in direct competition
with any Partnership Entity.

        2.5    Enforcement.    The Anschutz Entities agree and acknowledge that
the Partnership Entities do not have an adequate remedy at law for the breach by
the Anschutz Entities of their covenants and agreements set forth in this
Article II, and that any breach by the Anschutz Entities of their covenants and
agreements set forth in this Article II would result in irreparable injury to
the Partnership Entities. The Anschutz Entities further agree and acknowledge
that any Partnership Entity may, in addition to the other remedies which may be
available to the Partnership, file a suit in equity to enjoin the Anschutz
Entities from such breach, and consent to the issuance of injunctive relief to
enforce the provisions of Article II of this Agreement.


ARTICLE III
Indemnification


        3.1    Anschutz Indemnification.    Subject to the terms of this
Article III, Anschutz shall indemnify, defend and hold harmless the Partnership
Group from and against (a) any Covered Environmental Losses relating to the
assets contributed by the Anschutz Entities to the Partnership Group prior to or
on the Closing Date (the "Assets") and (b) all federal, state and local income
tax liabilities attributable to the operation of the Assets prior to the Closing
Date, including any such income tax liabilities of the Anschutz Entities that
may result from the consummation of the formation transaction for the
Partnership Group and the General Partner.

        3.2    Limitations Regarding Indemnification.    Anschutz shall have no
indemnification obligation under Section 3.1(a) for claims made after the third
anniversary of the date of this Agreement. The aggregate liability of Anschutz
under Section 3.1(a) shall not exceed $10 million. Furthermore,

6

--------------------------------------------------------------------------------




no claim may be made against Anschutz for indemnification pursuant to
Section 3.1(a) unless the aggregate dollar amount of all claims for
indemnification pursuant to such section shall exceed $1,000,000, in which case
Anschutz shall be liable for claims for indemnification only to the extent such
aggregate amount exceeds $1,000,000.

        3.3    Indemnification Procedures.    

        (a)  The members of the Partnership Group agree that within a reasonable
period of time after they become aware of facts giving rise to a claim for
indemnification pursuant to Section 3.1, they will provide notice thereof in
writing to Anschutz specifying the nature of and specific basis for such claim.

        (b)  Anschutz shall have the right to control all aspects of the defense
of (and any counterclaims with respect to) any claims brought against the
Partnership Group that are covered by the indemnification set forth in
Section 3.1, including, without limitation, the selection of counsel,
determination of whether to appeal any decision of any court and the settling of
any such matter or any issues relating thereto; provided, however, that no such
settlement shall be entered into without the consent of the Partnership Group
unless it includes a full release of the Partnership Group from such matter or
issues, as the case may be.

        (c)  The members of the Partnership Group agree, at their own cost and
expense, to cooperate fully with Anschutz with respect to all aspects of the
defense of any claims covered by the indemnification set forth in Section 3.1,
including, without limitation, the prompt furnishing to Anschutz of any
correspondence or other notice relating thereto that the Partnership Group may
receive, permitting the names of the members of the Partnership Group to be
utilized in connection with such defense, the making available to Anschutz of
any files, records or other information of the Partnership Group that Anschutz
considers relevant to such defense and the making available to Anschutz of any
employees of the Partnership Group; provided, however, that in connection
therewith Anschutz agrees to use reasonable efforts to minimize the impact
thereof on the operations of the Partnership Group and further agrees to
maintain the confidentiality of all files, records and other information
furnished by a member of the Partnership Group pursuant to this Section 3.3. In
no event shall the obligation of the Partnership Group to cooperate with
Anschutz as set forth in the immediately preceding sentence be construed as
imposing upon the Partnership Group an obligation to hire and pay for counsel in
connection with the defense of any claims covered by the indemnification set
forth in this Article III; provided, however, that the members of the
Partnership Group may, at their own option, cost and expense, hire and pay for
counsel in connection with any such defense. Anschutz agrees to keep any such
counsel hired by the Partnership Group reasonably informed as to the status of
any such defense, but Anschutz shall have the right to retain sole control over
such defense.

        (d)  In determining the amount of any loss, cost, damage or expense for
which any of the members of the Partnership Group is entitled to indemnification
under this Agreement, the gross amount of the indemnification will be reduced by
(i) any insurance proceeds realized or to be realized by the Partnership Group,
and such correlative insurance benefit shall be net of any incremental insurance
premium that becomes due and payable by the Partnership Group as a result of
such claim and (ii) all amounts recovered or recoverable by the Partnership
Group under contractual indemnities from third Persons.


ARTICLE IV
Wahsatch Operations


        4.1  Anschutz Wahsatch Gathering System, Inc. ("Wahsatch"), an Anschutz
Entity, shall (i) reimburse the General Partner for salary and benefit costs
incurred by the General Partner's field operating and maintenance personnel
performing required services related to Wahsatch's

7

--------------------------------------------------------------------------------

natural gas gathering system and (ii) pay the General Partner an annual overhead
fee of $300,000 to cover the portion of time spent by its management and other
services performed and corporate overhead incurred by the General Partner
related to Wahsatch's activities.


ARTICLE V
Miscellaneous


        5.1    Choice of Law; Submission to Jurisdiction.    This Agreement
shall be subject to and governed by the laws of the State of Delaware, excluding
any conflicts-of-law rule or principle that might refer the construction or
interpretation of this Agreement to the laws of another state. Each party hereby
submits to the jurisdiction of the state and federal courts in the State of
Colorado and to venue in Denver, Colorado.

        5.2    Notice.    All notices or requests or consents provided for or
permitted to be given pursuant to this Agreement must be in writing and must be
given by depositing same in the United States mail, addressed to the Person to
be notified, postpaid, and registered or certified with return receipt requested
or by delivering such notice in person or by telecopier or telegram to such
party. Notice given by personal delivery or mail shall be effective upon actual
receipt. Notice given by telegram or telecopier shall be effective upon actual
receipt if received during the recipient's normal business hours, or at the
beginning of the recipient's next business day after receipt if not received
during the recipient's normal business hours. All notices to be sent to a party
pursuant to this Agreement shall be sent to or made at the address set forth
below such party's signature to this Agreement, or at such other address as such
party may stipulate to the other parties in the manner provided in this
Section 5.2.

        5.3    Entire Agreement.    This Agreement constitutes the entire
agreement of the parties relating to the matters contained herein, superseding
all prior contracts or agreements, whether oral or written, relating to the
matters contained herein.

        5.4    Termination.    The provisions of Article II of this Agreement
may be terminated by Anschutz upon a Change of Control of Anschutz.

        5.5    Effect of Waiver or Consent.    No waiver or consent, express or
implied, by any party to or of any breach or default by any Person in the
performance by such Person of its obligations hereunder shall be deemed or
construed to be a consent or waiver to or of any other breach or default in the
performance by such Person of the same or any other obligations of such Person
hereunder. Failure on the part of a party to complain of any act of any Person
or to declare any Person in default, irrespective of how long such failure
continues, shall not constitute a waiver by such party of its rights hereunder
until the applicable statute of limitations period has run.

        5.6    Amendment or Modification.    This Agreement may be amended or
modified from time to time only by the written agreement of all the parties
hereto; provided, however, that the MLP and the OLLC may not, without the prior
approval of the Conflicts Committee, agree to any amendment or modification of
this Agreement that, in the reasonable discretion of the General Partner, will
adversely affect the holders of Common Units. Each such instrument shall be
reduced to writing and shall be designated on its face an "Amendment" or an
"Addendum" to this Agreement.

        5.7    Assignment.    No party shall have the right to assign its rights
or obligations under this Agreement without the consent of the other parties
hereto.

        5.8    Counterparts.    This Agreement may be executed in any number of
counterparts with the same effect as if all signatory parties had signed the
same document. All counterparts shall be construed together and shall constitute
one and the same instrument.

8

--------------------------------------------------------------------------------




        5.9    Severability.    If any provision of this Agreement or the
application thereof to any Person or circumstance shall be held invalid or
unenforceable to any extent, the remainder of this Agreement and the application
of such provision to other Persons or circumstances shall not be affected
thereby and shall be enforced to the greatest extent permitted by law.

        5.10    Gender, Parts, Articles and Sections.    Whenever the context
requires, the gender of all words used in this Agreement shall include the
masculine, feminine and neuter, and the number of all words shall include the
singular and plural. All references to Article numbers and Section numbers refer
to Articles and Sections of this Agreement.

        5.11    Further Assurances.    In connection with this Agreement and all
transactions contemplated by this Agreement, each signatory party hereto agrees
to execute and deliver such additional documents and instruments and to perform
such additional acts as may be necessary or appropriate to effectuate, carry out
and perform all of the terms, provisions and conditions of this Agreement and
all such transactions.

        5.12    Withholding or Granting of Consent.    Each party may, with
respect to any consent or approval that it is entitled to grant pursuant to this
Agreement, grant or withhold such consent or approval in its sole and
uncontrolled discretion, with or without cause, and subject to such conditions
as it shall deem appropriate.

        5.13    Laws and Regulations.    Notwithstanding any provision of this
Agreement to the contrary, no party to this Agreement shall be required to take
any act, or fail to take any act, under this Agreement if the effect thereof
would be to cause such party to be in violation of any applicable law, statute,
rule or regulation.

        5.14    Negotiation of Rights of Anschutz, Limited Partners, Assignees,
and Third Parties. The provisions of this Agreement are enforceable solely by
the parties to this Agreement, and no shareholder of Anschutz and no limited
partner, member, assignee or other Person of the MLP or the OLLC shall have the
right, separate and apart from Anschutz, the MLP or the OLLC, to enforce any
provision of this Agreement or to compel any party to this Agreement to comply
with the terms of this Agreement.

[SIGNATURE PAGE FOLLOWS]

9

--------------------------------------------------------------------------------

        IN WITNESS WHEREOF, the Parties have executed this Agreement on, and
effective as of, the Closing Date.

  THE ANSCHUTZ CORPORATION
 
By:
/s/  DOUGLAS L. POLSON      

--------------------------------------------------------------------------------

    Douglas L. Polson
Vice President
 
Address for Notice:
 
555 17th Street
Suite 2400
Denver, Colorado 80110
Phone: (303) 298-1000
Fax: (303) 299-1425
Attention: Mr. Lynn Wood
 
PACIFIC ENERGY GP, INC.
 
By:
/s/  IRVIN TOOLE, JR.      

--------------------------------------------------------------------------------

Irvin Toole, Jr.
President and Chief Executive Officer
 
Address for Notice:
 
5900 Cherry Avenue
Long Beach, California 90805
Phone: (562) 728-2810
Fax: (562) 728-2823
Attention: Mr. Irvin Toole, Jr.

10

--------------------------------------------------------------------------------


 
PACIFIC ENERGY GROUP LLC
 
By:
Pacific Energy Partners, L.P.,
its sole member
 
 
By:
Pacific Energy GP, Inc.,
its general partner
 
 
By:
/s/  IRVIN TOOLE, JR.      

--------------------------------------------------------------------------------

      Irvin Toole, Jr.
President and Chief Executive Officer
 
Address for Notice:
 
5900 Cherry Avenue
Long Beach, California 90805
Phone: (562) 728-2810
Fax: (562) 728-2823
Attention: Mr. Irvin Toole, Jr.
 
PACIFIC ENERGY PARTNERS, L.P.
 
By:
Pacific Energy GP, Inc., its general partner
 
 
By:
/s/  IRVIN TOOLE, JR.      

--------------------------------------------------------------------------------

      Irvin Toole, Jr.
President and Chief Executive Officer
 
Address for Notice:
 
5900 Cherry Avenue
Long Beach, California 90805
Phone: (562) 728-2810
Fax: (562) 728-2823
Attention: Mr. Irvin Toole, Jr.

11

--------------------------------------------------------------------------------



QuickLinks


Exhibit 10.10


Execution Copy



OMNIBUS AGREEMENT AMONG THE ANSCHUTZ CORPORATION PACIFIC ENERGY GP, INC. PACIFIC
ENERGY GROUP LLC AND PACIFIC ENERGY PARTNERS, L.P.
OMNIBUS AGREEMENT
R E C I T A L S
ARTICLE I Definitions
ARTICLE II Business Opportunities
ARTICLE III Indemnification
ARTICLE IV Wahsatch Operations
ARTICLE V Miscellaneous
